 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ROBERT A. CORONA,                                 Case No. LACV 15-4748-JLS (LAL)

11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION OF UNITED
12                          v.                         STATES MAGISTRATE JUDGE
13   WARDEN HEIDI LACKNER,

14                                      Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, and the remaining record, and has made a de novo determination.
19          Accordingly, IT IS ORDERED THAT:
20          1.     The Report and Recommendation is approved and accepted;
21          2.     Judgment be entered denying the Third Amended Petition and dismissing this
22   action with prejudice; and
23          3.     The Clerk serve copies of this Order on the parties.
24
25
     DATED: November 16, 2018                      ________________________________________
26                                                 HONORABLE JOSEPHINE L. STATON
27                                                 UNITED STATES DISTRICT JUDGE

28
